                                      IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                               ASHEVILLE DIVISION
                                        CIVIL ACTION NO. 1:21-CV-00102-FDW
                SUSAN GRAYSON DELLINGER,

                                 Plaintiff,

                    v.                                                           ORDER

                KILOLO KIJAKAZI, Acting
                Commissioner of Social Security,

                                 Defendant.


                         THIS MATTER is before the Court on Plaintiff’s request for judicial review of the

               Acting Commissioner’s decision that he is not disabled. (Doc. No. 1). The Acting Commissioner

               has not yet answered the Complaint. Instead, the Acting Commissioner filed a Consent Motion for

               Remand Pursuant to Sentence Six of 42 U.S.C. § 405(g), requesting that this Court remand this

               case under sentence six of 42 U.S.C. § 405(g), due to irregularities in the hearing recording process

               of the administrative hearing held in this case. (Doc. No. 9). Plaintiff has consented to the motion.

                         Good cause having been shown, the Court hereby REMANDS this case to the

               Commissioner under sentence six of 42 U.S.C. § 405(g), for further administrative proceedings.

               Because this case is being remanded under sentence six of 42 U.S.C. § 405(g), judgment is not

               entered at this time and this Court shall retain jurisdiction of this case while it is pending before

               the Acting Commissioner. See Melkonyan v. Sullivan, 501 U.S. 89, 98 (1991).

                         IT IS SO ORDERED.
Signed: August 5, 2021




                          Case 1:21-cv-00102-FDW Document 10 Filed 08/05/21 Page 1 of 1
